Title: To George Washington from Leven Powell, 12 September 1786
From: Powell, Leven
To: Washington, George



Dear Sir
Loudoun Sepr 12th 1786.

I should have done myself the Pleasure of Answering your favor of the 20th of July earlier, if I had not then expected it would have been in my power to send you the Timothy seed wrote for in the course of a few weeks; for immediately upon the receipt of your letter I sent to a man in Frederick much to be depended on & from whom I have hitherto been supply’d, who readily engaged your Quantity.
Eight or ten days ago I had information from him that he had secured a sufficiency of Timothy, but the continual rains had prevented his getting the seed out.
We have now an appearance of fair weather & I do expect it here in a few days, but as my son informs me it will be more agreeable to you not to take it, I shall endeavour to dispose of it in the mean time, if I cannot do so I shall immediately upon its coming to hand send it down to him.
He informs me you wish to know whether I can purchase 100 or 150 Bushels of Buck wheat for you.
I can readily get you either of those Quantities of the New Crop which will soon be in & which I presume will be in time for your purpose. Be pleased to inform me the exact Quantity & when you will want it & be assured it will give me pleasure to

serve you in that or any other respect in my power & that I am with due regard Dear Sir yr Obt & Hble Servt

Leven Powell

